      Case: 4:21-cr-00064-JPC Doc #: 14 Filed: 03/10/21 1 of 2. PageID #: 73




                     UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF OHIO
                           EASTERN DIVISION

 UNITED STATES OF AMERICA,                 )    Case No. 4:21-cr-00064
                                           )
       Plaintiff,                          )    Judge J. Philip Calabrese
                                           )
 v.                                        )
                                           )
 MICHELLE KAPON,                           )
                                           )
        Defendant.                         )
                                           )
                                           )

                                      ORDER

      With the consent of the parties, and pursuant to General Order 99-49, this case

was referred to the Magistrate Judge for the purpose of accepting a change of plea.

The Magistrate Judge has filed her Report and Recommendation. No party filed any

objections.

      The Court has reviewed the Magistrate Judge’s Report and Recommendation

and the transcript of the change of plea hearing and colloquy. The Court finds that

in her careful and thorough proceeding, the Magistrate Judge satisfied all

requirements of Rule 11 of the Federal Rules of Criminal Procedure and the United

States Constitution. Defendant knowingly, intelligently, and voluntarily entered a

plea of guilty to Counts 1, 2, and 3 of the indictment. The Court accepts and adopts

the Report and Recommendation of the Magistrate Judge. Therefore, the Court

accepts Defendant’s guilty plea and enters it accordingly.

      SO ORDERED.
     Case: 4:21-cr-00064-JPC Doc #: 14 Filed: 03/10/21 2 of 2. PageID #: 74




Dated: March 10, 2021




                                    J. Philip Calabrese
                                    United States District Judge
                                    Northern District of Ohio




                                       2
